Citation Nr: 1404491	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for allergies. 

2.  Entitlement to service connection for eczematoid dermatitis.  

3.  Entitlement to service connection for stress incontinence, bladder infection and/or urinary problems.  

4.  Entitlement to an increased ratings for service connected functional bowel disorder, currently assigned "staged" ratings of 0 percent prior to August 23, 2010, and 30 percent from that date.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to June 1991 with additional service in the National Guard.  She had service in the Southwest Asia Theater of operations from January 1991 to May 1991.

Regarding the claim for an increased rating for function bowel disorder (also identified as irritable bowel syndrome (IBS)), this matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by an Regional Office (RO) of the Department of Veterans Affairs (VA).  This issue was previously before the Board in December 2010, when it was remanded for additional development.  An interim, March 2012 rating decision increased the Veteran's disability rating to 30 percent effective August 23, 2010; the Veteran continued her appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the claims of service connection for allergies, eczematoid dermatitis, and stress incontinence, bladder infection and/or urinary problems, the Board notes that these claims have been characterized and developed as claims to reopen the previous denials.  However, this has been a mischaracterization.  Under 38 C.F.R. 
§ 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in whole or in part on these additional service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later. 38 C.F.R. § 3.145(c)(3).  However, the claim will not be reconsidered under 3.156(c) if the service records associated with the file subsequent to the initial rating decision could not have been obtained when VA first decided the claim, either because they did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

The claim of service connection for allergies was originally denied by a November 1996 rating decision and was again denied by a January 2003 rating decision.  The claims of service connection for stress incontinence and eczematoid dermatitis were originally denied by a November 1995 rating decision, these denials were confirmed in April 1997 and December 2001 rating decisions.  In March 2005, a memorandum included in the Veteran's claims file indicated that new service treatment records were received and reviewed.  Based on this memorandum, these service department records were not previously considered in the earlier rating decisions.  Given the submission of these new service department records, the Veteran's service connection claims must be reconsidered without regard to the previous final denials.  38 C.F.R. § 3.156(c).  

The Veteran appeared at a December 2006 Decision Review Officer (DRO) hearing and at an August 2010 hearing before the Board at the RO.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  The Board acknowledges that on VA examination in February 2007 the Veteran reported that she worked limited hours also due to her bowel disorder.  However, at the hearing before the Board at the RO in August 2010, the Veteran testified that she worked for the State of Tennessee at the Department of Human Services; and that her job allowed her to work at home. Additionally, on January 2011 examination, the Veteran reported she continued to work full time for the State of Tennessee. Although it is clear that there is some occupational impairment due to her service-connected function bowel disorder, the Board finds that a question of total unemployability is not reasonably raised by the record.

The issues of service connection for allergies, eczematoid dermatitis, and stress incontinence, bladder infection and/or urinary problems are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It was factually ascertainable as of May 30, 2006, that the Veteran's service-connected functional bowel disorder had increased in severity so as to more nearly approximate a disability picture involving alternating diarrhea and constipation with more or less constant abdominal distress.

2.  The Veteran's formal claim for an increased rating was received in December 2006. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for functional bowel disorder are met effective from May 30, 2006.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R.. Part 4, including §§ 4.7, 4.114 and Diagnostic Code 7319 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

      Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: 
(1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, a timely letter sent in December 2006 provided the notice contemplated by Dingess.  The Veteran was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  The RO provided the Veteran with additional notice in May 2008 which listed the criteria for a an increased rating and was otherwise compliant with Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

      Duty to Assist

VA has obtained pertinent treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations in February 2007 and January 2011, and afforded the Veteran the opportunity to give testimony before the Board in August 2010.  All known and available treatment records relevant to the increased rating issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and her representative have not contended otherwise. 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the increased rating claim at this time.

Analysis 

The Veteran contends that her service-connected functional bowel disorder warrants a higher disability rating than that currently assigned, as well as argues that the effective date of the assignment of 30 percent disability rating should be earlier than August 23, 2010.  

At the outset, the Board notes that is has reviewed all of the evidence in the Veteran's claims file, as well as in "Virtual VA", with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected functional bowel disorder has been rated by analogy under the provisions of Diagnostic Code 7319, for irritable colon syndrome.  Under this regulatory provision, a rating of 0 percent is warranted where there is mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

The Veteran filed her claim for an increased rating in December 2006, therefore, the applicable appeal period includes from December 2005 (the year prior to the date of claim) to present.

A VA treatment record dated May 30, 2006, documents complaints of uncontrollable explosive diarrhea on a near-daily basis with accidents occurring at least once a day.  The Veteran was again treated for diarrhea in June 2006.  It was noted the Veteran had a history of diarrhea and predominant IBS.  

The Veteran underwent a VA examination in February 2007.  She reported that she has had diarrhea since returning from Saudi Arabia and that she would have 3 to 5 days of diarrhea and then would recover.  She reported that she had diarrhea alternating with constipation for a few years, but for the last 4 years, it was mainly diarrhea.  She also reported nocturnal diarrhea and fecal leakage that stained undergarments.  It was noted that in June 2003 IBS was diagnosed.  The Veteran stated that because of diarrhea she did not eat out in public or visit family or friends, that she wears protective pads, and avoids staying out of her home for long periods.  On examination, it was noted her abdomen was soft, but without tenderness.  There was no distention or rigidity, no mass or hepatosplenomegaly.  Bowel sounds were audible in all quadrants.  Irritable bowel syndrome with predominant diarrhea and fecal incontinence which affected both the Veteran's personal, social, and work life was diagnosed.  

In November 2007, the Veteran was treated for increasing abdominal pain in the left quadrant.  The Veteran reported constipation that woke her up at night on and off.  It was again noted she had a history of IBS. 

In June 2010, the Veteran was seen by the gastroenterology department.  It was noted that she had a history of diarrhea since 1999 after she ate or drank, which was not improved after avoiding milk products.  She reported constipation alternating with diarrhea.  She reported that she was neither taking prescription medication nor over the counter medication for the diarrhea or constipation.  Probable IBS was diagnosed, but the physician noted that diarrhea with food intake was suggestive of some component of osmotic diarrhea.  The Veteran was advised to discontinue drinking fruit juices and was instructed to use miralax or loperamide on an as needed basis based on the predominant symptom.  

At the August 2010 hearing, the Veteran testified that she did not have control over her bowel.  She testified that she could not eat or drink because she never knew when there would be a problem and that she wore pads or diapers.  She reported having an accident once a week.  She reported bouts of diarrhea for about three weeks, occurring every day.  She testified these bouts came and went.  She reported that she wore diapers daily and would be forced to change then at least once a day, sometimes between four to eight times a day.  At night, she reported having accidents in her sleep.  The Veteran testified that she was taking medication for either diarrhea or constipation.  Additionally, she testified that this condition made it difficult to regularly do her job.  

Pursuant to the December 2010 Board remand, the Veteran was afforded another VA examination in January 2011.  On examination, the Veteran reported having loose stools 20 days out of 30, with sharp abdominal pains that may occur with or without bowel movements.  Pain lasted between 1 to 5 minutes.  She reported incontinence of stool at least 5 to 7 times a month.  She reported leakage from staining to a full bowel movement, and that she wore absorbent material if she left the house for a period of time.  She reported that incontinence worsened over the past 7 years.  She reported that she avoided social situations because of fear of losing bowel control.  She reported diarrhea 1 to 4 times daily.  She reported sharp suprapubic pain several times a week, which was severe and lasted minutes.  The examination report contained the results of an October 2009 colonoscopy, which was normal.  

The examiner noted the Veteran was employed and that while she missed work due to her disability, she was unable to estimate the time lost as a result of her functional bowel disorder as opposed to time lost as a result of her other disabilities.  The examiner noted that her functional bowel disorder had significant effects on her occupation, including fecal incontinence resulting in increased absenteeism and avoidance of social situations due to embarrassment surrounding possible fecal soiling.  Her disability also had mild effects on her ability to do chores, exercise, recreational activities, and travel; and moderate effects on her ability for feeding, toileting and grooming.  

In January 2011, the Veteran provided a statement where she reiterated that she did not have control over her bowels and had accidents frequently.  She argued that the disability had completely overtaken her life, and determined how she eats, sleeps, dresses, and caused additional medical issues (including affecting her migraines).  She stated that the pains from constipation were so bad that she could barely breathe.  In a statement dated April 2012, the Veteran repeated her contentions as stated in the January 2011 statement.  

The evidence relevant to the irritable bowel syndrome disability shows that to a large extent the symptoms have varied to some degree over the past several years.  The Board notes that the RO has assigned a 30 percent rating effective from August 23, 2010.  This is the highest rating available under Diagnostic Code 7319 for irritable bowel syndrome.  However, the Board is left to consider whether a compensable rating was warranted at any time during the appeal period prior to August 23, 2010.  

In reviewing the evidence, the Board notes that the Veteran's formal increased rating claim was received in December 2006.  However, if there was an increase in the impairment which was first factually ascertainable within the one year period prior to the claim, then effective date regulations allow for assignment of an effective date for an increased rating as of the date is became factually ascertainable that such an increase had occurred.  In this case, the Board finds it significant that the May 30, 2006, medical record documents complaints of uncontrollable diarrhea on a near-daily basis.  Subsequent medical records show that this disability picture has continued since that time.  Additionally, although it appears that the Veteran's abdominal distress is not present all the time, the rating criteria only calls for more or less constant abdominal distress.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the highest available rating of 30 percent.  Further, the Board finds that the criteria for such 30 percent rating have been met as of May 30, 2006.  This is the earliest date on which it was first factually ascertainable that the disability had increased in severity to the point that the criteria for a compensable rating were met. 

As indicated, the highest assignable rating under Diagnostic Code 7391 is 30 percent, and a review of the other potentially pertinent diagnostic codes pertaining to the rating of disabilities of the digestive system codified at 38 C.F.R. § 4.114 does not reveal a provision which would warrant the assignment of a rating in excess of 30 percent under the Ratings Schedule given the nature of the disability associated with the Veteran's functional bowel disorder.

After reviewing all pertinent provisions, the Board can find no basis on which to assign a higher or separate disability rating.  The preponderance of the evidence is against a disability rating in excess of 30 percent, which is the highest allowable schedular rating, for the Veteran's functional bowel disorder and therefore the claim seeking a higher than 30 percent rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011) Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Extraschedular Rating 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms described by the Veteran fit squarely within the criteria for the disability at issue.  The current applicable Diagnostic Code expressly addresses the Veteran's disability and associated symptomatology.  In short, the rating criteria contemplate not only her symptoms but the severity of her disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

A 30 percent rating (but no higher) for functional bowel disorder is warranted effective from May 30, 2006.  To this extent, the appeal is granted, subject to regulations governing the payment of monetary awards.  


REMAND

The Veteran also seeks service connection for allergies, stress incontinence, bladder infection and/or urinary disability, and a skin condition (identified as eczematoid dermatitis).  The Veteran contends that these disabilities arose due to her active duty service while serving in Saudi Arabia.  

Although the Board regrets further delay in the adjudication of these claims, the case must be returned to the RO for additional development.  

The Board notes that the Veteran has not been afforded VA examinations to determine the nature, extent and etiology of her allergy and stress incontinence, bladder infection and/or urinary disabilities.  38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the McLendon criteria are met.  Specifically, as to the claimed allergy disability, on a November 1990 Report of Medical History, the Veteran reported that she suffered seasonal hay fever.  A March 1991 sick call slip noted the Veteran sought treatment for allergies and a bladder infection.  Post-service treatment records show the Veteran was treated for allergies, including allergy testing, urinary infections and stress incontinence.  Therefore, examinations are  warranted to address the nature, extent and etiology of these disabilities.  

The Board notes the Veteran was afforded a VA examination for her skin condition in August 1998.  However, the Board finds this examination to be inadequate for adjudication purposes.  Specifically, the examiner failed to provide an etiological opinion.  Once VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An additional examination is warranted.

Additionally, any updated treatment records should be secured. 

Accordingly, the case is REMANDED for the following action:

1. The RO should request the Veteran identify all providers of treatment she has received for her claimed disabilities since June 2010, and provide the releases necessary for VA to obtain records of such treatment.  The RO should then obtain and associate with the claims files the complete clinical records of all treatment from the sources identified.  If any private records are not received, the Veteran should be so advised, and reminded that ultimately it is her responsibility to ensure that such records are received.  

2. The RO should determine if there are pertinent outstanding VA treatment records not already associated with the file, and if so, obtain copies of such records. 

3. The Veteran should be scheduled for appropriate VA examinations in connection with her claims for allergies, eczematoid dermatitis, and stress incontinence, bladder infection and/or urinary disabilities.  It is imperative that the claims files be made available to the examiner(s) for review in connection with each examination.

a. Allergies: 

i. Does the Veteran currently have allergies and/or an allergic disability? 

ii. If so, please indicate when such disability was initially manifested, i.e. (i) prior to service, (ii) during service, or (iii) post-service.  

iii. For any allergy disability that was first manifested prior to service, please indicate whether such was aggravated by service (increased in severity).  Please identify the factual data that support the response.  The examiner is asked to comment regarding the importance, if any, of the Veteran's self-reported history of hay fever on the November 1990 Report of Medical History. 

iv. For any allergic disability, if not first manifested prior to service, please identify the most likely etiology, specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's active duty service?

A detailed rationale should be furnished for all opinions.

b. Eczematoid Dermatitis:

i. Does the Veteran have a currently diagnosed skin disability, to include eczematoid dermatitis? 

ii. If so, is it at least as likely as not (a 50% or higher degree of probability) that the skin disability is causally related to the Veteran's active duty service?

A detailed rationale should be furnished for all opinions.

c. Stress incontinence, bladder infection and/or urinary disabilities:

i. Does the Veteran have a currently diagnosed stress incontinence, bladder infection and/or urinary disability? 

ii. If so, is it at least as likely as not (a 50% or higher degree of probability) that the stress incontinence, bladder infection and/or urinary disability is causally related to the Veteran's active duty service?

A detailed rationale should be furnished for all opinions.

4. In the interest of avoiding a future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

5. Following completion of the above, and any other necessary development, the issues on appeal should be readjudicated.  The Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


